Spencer, J.
Plaintiffs brought these actions for the recovery of damages for personal injuries sustained while riding as guests in a truck owned by defendant Leon E. Langemeier and operated by his son Brian L. Langemeier. The petitions of the plaintiffs contained one cause of action alleging ordinary negligence against both defendants, raising the constitutionality of the guest statute, section 39-740, R. R. S. 1943. The sole issue presented in this appeal is the refusal of the trial court to submit the issue of ordinary negligence of the defendants to the jury and to instruct the jury accordingly. We affirm.
In Botsch v. Reisdorff, ante p. 165, 226 N. W. 2d 121, filed February 18, 1975, we reiterated our previous holding that the guest statute does not violate the Equal Protection Clause of the Fourteenth Amendment to the Constitution of the United States, nor any provision of the Constitution of the State of Nebraska. That case is decisive of the issue raised herein.
The judgment is affirmed.
Affirmed.